FILED
                            NOT FOR PUBLICATION                               OCT 13 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50567

               Plaintiff - Appellee,              D.C. No. 3:10-cr-01247-L

  v.
                                                  MEMORANDUM *
JOSE JASSO-ESTRADA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Jose Jasso-Estrada appeals from the 30-month sentence imposed following

his guilty-plea conviction for attempted entry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jasso-Estrada contends that the sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, the bottom-of-the-Guidelines sentence is not substantively unreasonable.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      Jasso-Estrada’s contention that Nijhawan v. Holder, ___ U.S. ___, 129 S. Ct.
2294 (2009), overruled Almendarez-Torres v. United States, 523 U.S. 224 (1998),

is foreclosed by United States v. Valdovinos-Mendez, 641 F.3d 1031, 1035-36 (9th

Cir. 2011).

      AFFIRMED.




                                          2                                   10-50567